DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.
 
Status of Application, Amendments, And/Or Claims
The Applicants amendments/remarks received 11/15/2021 are acknowledged.  Claims 17 and 20 are amended; claims 1-16, 18-19 and 23 are canceled; no claims are withdrawn; claims 17, 20-22 and 24-28 are pending and have been examined on the merits.

Claim Rejections - 35 USC § 112
The rejection of claim 20 under 35 U.S.C. § 112(d), as set forth at p. 3 of the previous Office Action is withdrawn in view of the amendment of the claims.

Claim Rejections - 35 USC § 102
The rejection of claims 17, 20-21, 24 and 27-28 under 35 U.S.C. § 102(a)(1)/102(a)(2) over Neely, US Patent 6001842, issued 12/14/1999 (cite A, PTO-892, 2/5/2021; herein “Neely”) in light of Suzuki et al., 2003 (cite V, PTO-892, 2/5/2021; herein “Suzuki”) as set forth at pp. 5-6 of the previous Office Action is withdrawn in view of the amendment of the claims.
The rejection of claims 17 and 20-21 under 35 U.S.C. § 102(a)(1)/102(a)(2) over Green et al., US 2016/0177298 (cite G, PTO-892, 2/5/2021; herein “Green”) as set forth at p. 8 of the previous Office Action is withdrawn in view of the amendment of the claims.

Claim Rejections - 35 USC § 103
The rejection of claims 17, 20-22 and 24-28 under 35 U.S.C. § 103(a) over Neely, US Patent 6001842, issued 12/14/1999 (cite A, PTO-892, 2/5/2021; herein “Neely”) in view of Kumamoto, US Patent 7067254, issued 6/27/2006 (cite A, PTO-892, 6/18/2021; herein “Kumamoto”) as set forth at pp. 9-12 of the previous Office Action is withdrawn in view of the amendment of the claims.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17, 20-22 and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Green et al., US 2016/0177298 (cite G, PTO-892, 2/5/2021; herein “Green”) in view of Chaisson et al., 2013 (cite U, attached PTO-892; herein “Chaisson”) and Kumamoto, US Patent 7067254, issued 6/27/2006 (cite A, PTO-892, 6/18/2021; herein “Kumamoto”).
Green teaches methods of treating disorders including respiratory disease, primary pulmonary hypertension (i.e. idiopathic pulmonary arterial hypertension), scleroderma, vascular disease and fibrosis of the lung [0033] comprising administering the purinergic receptor P2X1 antagonist NF279 [0149].  Green further teaches that the fibrosis to be treated can comprise lung fibrosis comprising idiopathic pulmonary fibrosis and a fibrosis that is secondary to scleroderma [0275]; hence, a person of ordinary skill in the art at the time of filing would have found it obvious to treat subjects with scleroderma-associated pulmonary arterial hypertension (PAH) by administering NF279 to subjects suffering from scleroderma-associated PAH because Green teaches treating respiratory disease and primary pulmonary hypertension (i.e. idiopathic pulmonary arterial hypertension) as well as scleroderma, vascular disease and fibrosis of the lung wherein the fibrosis is secondary to scleroderma by administering NF279, a P2X1 antagonist; therefore, claims 17 and 20-21 are prima facie obvious.
Regarding claims 25-26, Green teaches embodiments for treating eye disorders wherein the therapeutic compositions are administered locally, i.e. by intraocular injection or intravitreal injection [0245]; hence, a person of ordinary skill in the art at the time of filing would have found it obvious to administer the therapeutic composition locally, e.g. to the pulmonary artery, for treating scleroderma-associated PAH locally because Green teaches administering the therapeutic compositions locally for treating the disorders; therefore, claims 25-26 are prima facie obvious.

Chaisson teaches treating systemic sclerosis-associated pulmonary arterial hypertension, e.g. scleroderma-associated PAH, (Title, Abst.) by the administration of anticoagulant, diuretics, digoxin (p. 1351, ¶4), epoprostenol, a prostaglandin, and/or phosphodiesterase type 5 inhibitors (p. 1350, “Current Therapy”, ¶1-3).  Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by Green in view of Chaisson wherein anticoagulant, diuretics, digoxin, epoprostenol and/or phosphodiesterase type 5 inhibitors are co-administered with NF279 to treat scleroderma-associated PAH because Chaisson teaches that anticoagulant, diuretics, digoxin, epoprostenol and/or phosphodiesterase type 5 inhibitors are appropriate treatments for scleroderma-associated PAH; therefore, claims 27-28 are prima facie obvious.
Regarding claim 24, Green teaches that the therapeutic can be administered by injection [0245] and Chaisson teaches that epoprostenol can be administered intravenously (p. 1350, “Current Therapy”, ¶2); hence, a person of ordinary skill in the art at the time of filing would have found it obvious that the therapeutics can be co-administered intravenously, i.e. systemically; therefore, claim 24 is prima facie obvious.
Regarding claim 22, Green make obvious a method to treat scleroderma-associated PAH by administering NF279, a P2X1 antagonist, to the subject but Green does not teach administering a P2X1 antagonist that is an antibody or antibody 
 Kumamoto teaches treating inflammatory conditions by the administration of the P2X1 antagonists PPADS or Suramin (col. 5, ll. 35-42; col. 5, ll. 51-53).  Kumamoto teaches that the P2X1 antagonist can be antibodies against P2 receptors wherein the P2 receptor can be P2X1 (col. 8, ll. 13-24).
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method of treating scleroderma-associated PAH made obvious by Green wherein the P2X receptor antagonist NF279 is substituted with an antagonist antibody against P2X1 because Kumamoto teaches that anti-P2X1 receptor therapy can comprise small molecule P2X1 antagonists such as PPADS or Suramin or can be antibodies against the P2X1 receptor; therefore, claim 22 is prima facie obvious.

Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive.  Arguments of the Applicant’s Remarks on pp. 4-6 regarding the claim objection and rejections under 35 U.S.C. 102(a)(l)/102(a)(2) or under 35 U.S.C. 103 are moot as the rejections have been withdrawn.  Because Applicant discusses the disclosure of Green, Applicants comments regarding the Green reference are discussed below.
Applicant admits that Green teaches the treatment of primary pulmonary arterial hypertension (p. 5, ¶2) but argues that Green does not teach treatment of secondary 
As set forth in the rejection above, Green clearly teaches treating primary PAH, but Green also teaches treating scleroderma, vascular disease, and fibrosis of the lung [0033] wherein the lung fibrosis can comprise fibrosis occurring in a subject that has scleroderma [0275], e.g. a patient with secondary pulmonary arterial hypertension, which is scleroderma-associated pulmonary arterial hypertension.  Hence, Applicant’s argument is unpersuasive.  The rejection addresses the amended claims.

Claims 17, 20-22 and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenmeier et al., US 2009/0306009 (cite E, PTO-892, 2/5/2021; herein “Rosenmeier”) in view of Chaisson et al., 2013 (cite U, attached PTO-892; herein “Chaisson”) and Kumamoto, US Patent 7067254, issued 6/27/2006 (cite A, PTO-892, 6/18/2021; herein “Kumamoto”).
Rosenmeier teaches methods of treating pulmonary hemodynamic conditions by inhibiting vasoconstriction activity with purinergic receptor modulators (Abst.) wherein the pulmonary condition can be pulmonary arterial hypertension (PAH) ([0115], p. 27, claims 25-28) which can be primary PAH or PAH secondary to another disease or treatment ([0115], [0119]) wherein the method comprises administering the purinergic receptor inhibitors to the subject [0105] wherein the administration may be systemic [0136] wherein the purinergic receptor inhibitors can be NF279, Suramin, PPADS (pyridoxalphosphate-6-azophenyl-2',4'-disulfonic acid), NF 023, PPNDS (Pyridoxal-5'-phosphate-6-(2'-naphthyl azo-6'-nitro-4',8'-disulfonate)) or MRS 2159 ([0098], [0101]).

Rosenmeier teaches treating patients with PAH secondary to another disease or treatment which would include scleroderma-associated PAH; hence, the instant claims are obvious over the disclosure of Rosenmeier.  Rosenmeier does not specifically recite that the PAH secondary to another disease is scleroderma-associated PAH; however, a person of ordinary skill in the art at the time of filing would have found it obvious that scleroderma-associated PAH is a PAH secondary to another disease, i.e. that Rosenmeier is directed to treating scleroderma-associated PAH, in view of the disclosure of Chaisson.
Chaisson teaches that PAH is the leading cause of death in patient’s with systemic sclerosis (Abst.); hence, scleroderma-associated PAH is a PAH secondary to another disease, systemic sclerosis, and Rosenmeier is directed to treating scleroderma-associated PAH, a PAH secondary to another disease.
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by Rosenmeier in view of Chaisson for treating scleroderma-associated pulmonary arterial hypertension (PAH) in a subject suffering from scleroderma-associated PAH comprising administering the P2X1 antagonists NF279, Suramin, PPADS (pyridoxalphosphate-6-azophenyl-2',4'-disulfonic acid), NF 023, PPNDS (Pyridoxal-5'-phosphate-6-(2'-naphthyl azo-6'-nitro-4',8'-disulfonate)) or MRS 2159 to the subject suffering from scleroderma-associated PAH wherein the administration can be intravenous, i.e. systemic, administration; therefore, claims 17, 20-21 and 24 are prima facie obvious.
prima facie obvious.
Rosenmeier doesn’t specifically teach co-administration of the compounds listed in claims 27 and 28; however, a person of ordinary skill in the art at the time of filing would have found it obvious to co-administer an anticoagulant and a prostaglandin in view of Chaisson.
Chaisson teaches treating systemic sclerosis-associated pulmonary arterial hypertension, e.g. scleroderma-associated PAH, (Title, Abst.) by the administration of anticoagulant, diuretics, digoxin (p. 1351, ¶4), epoprostenol, a prostaglandin, and/or phosphodiesterase type 5 inhibitors (p. 1350, “Current Therapy”, ¶1-3).  Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by Rosenmeier in view of Chaisson wherein anticoagulant, diuretics, digoxin, epoprostenol and/or phosphodiesterase type 5 inhibitors are co-administered with the P2X1 antagonists to treat scleroderma-associated PAH because Chaisson teaches that anticoagulant, diuretics, digoxin, epoprostenol and/or phosphodiesterase type 5 inhibitors are appropriate treatments for scleroderma-associated PAH; therefore, claims 27-28 are prima facie obvious.
Regarding claim 22, Rosenmeier in view of Chaisson makes obvious a method to treat scleroderma-associated PAH by administering the P2X1 antagonists NF279, 
 Kumamoto teaches treating inflammatory conditions by the administration of the P2X1 antagonists PPADS or Suramin (col. 5, ll. 35-42; col. 5, ll. 51-53).  Kumamoto teaches that the P2X1 antagonist can be antibodies against P2 receptors wherein the P2 receptor can be P2X1 (col. 8, ll. 13-24).
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method of treating scleroderma-associated PAH made obvious by Rosenmeier in view of Chaisson wherein the small molecule P2X receptor antagonists are substituted with an antagonist antibody against P2X1 because Kumamoto teaches that anti-P2X1 receptor therapy can comprise small molecule P2X1 antagonists or can be antibodies against the P2X1 receptor; therefore, claim 22 is prima facie obvious.

Response to Arguments
This rejection was necessitated by the amendment of the claims and addresses all the amended claims.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             
/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651